DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. [Proceedings of the ASME 2016 International Manufacturing Science and Engineering Conference, June 27-July 1, 2016].
With regards to claims 1 & 7, Cho discloses a nanoelectromechanical resonator (Abstract; by actively controlling the tension on the graphene resonator it is possible ... to increase the force/mass sensitivity of the nanoelectromechanical resonators produced), comprising: a substrate (The wafer-scale manufacturing process starts with ... a silicon wafer, Page 3, Col 1); a first insulator on the substrate (growing 
With regards to claim 2, 8 Cho discloses wherein the graphene sheet comprises a layer of graphene 1-3 atoms thick (The tunable graphene resonator system consists of a single layer of graphene suspended between two stages on a MEMS device, Page 4, Col 1). 
With regards to claim 3, 9 Cho discloses wherein the first stage and second stage comprise polycrystalline silicon (The process starts with the deposition of silicon nitride on a silicon wafer. A 1 um layer of un-doped polysilicon is deposited; as shown in Fig. 7, Page 5 Col 1). 
With regards to claim 4, 10 Cho discloses wherein the first stage and second stage further comprise copper on the polycrystalline silicon (A 6 um thick polysilicon layer is then deposited.....Next, 350nm of silicon nitride is deposited .... A 500 nm copper layer is then deposited; as shown in Fig. 7 in the fourth column, third row figure, Page 5, Col 1). 
With regards to Method claims 5 & 6, the method claims thereof are met by the operations as discloses by Cho throughout claims 1-4 as cited above. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art does not disclose or suggest the claimed “tuning a resonant frequency of the graphene sheet; and detecting change in resonant frequency of the graphene sheet as indication that the selected gas is present” in combination with the remaining elements as set forth in claim 11. Claims 12 & 13 are depended therefrom claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852